           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JAVIER ENRIQUE ORDUNEZ,
FL DOC #M69728,

      Plaintiff,

v.                                                   Case No. 1:19-cv-158-AW-GRJ

T. LEE, et al.,

     Defendants.
______________________/

                            ORDER OF DISMISSAL

      Before the Court is the Magistrate Judge’s Report and Recommendation dated

October 30, 2019. ECF No. 10. There have been no objections. Having considered

the Report and Recommendation, I have determined that the Report and

Recommendation should be adopted.

      It is now ordered:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 10, is

adopted and incorporated by reference in this Order.

      2.    The Complaint, ECF No. 1, is DISMISSED for failure to prosecute, for

failure to comply with a court order, and as moot.
3.   The Clerk is directed to close the file.

SO ORDERED on December 4, 2019.


                                       s/ Allen Winsor
                                       United States District Judge




                                   2
